Filed 10/6/16 In re J.G. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re J.G., a Person Coming Under the
Juvenile Court Law.
SAN MATEO COUNTY HUMAN
SERVICES AGENCY,
          Plaintiff and Respondent,
v.                                                                   A147881
M.E.,
                                                                     (San Mateo County
          Defendant and Appellant.                                   Super. Ct. No. 83537)

          M.E. (Mother) appeals from the order of the juvenile court terminating her
parental rights to her minor son J.G. pursuant to Welfare and Institutions Code1 section
366.26. She contends the court erred when it found that J.G. was likely to be adopted
within a reasonable time if parental rights were terminated. We affirm the findings and
orders.
                FACTUAL BACKGROUND AND PROCEDURAL HISTORY2
“Petition and Detention
          “On March 17, 2014, the Agency filed an amended section 300 dependency
petition on behalf of J.G. (then age 6) and his three older half siblings. The petition

          1
              All further statutory references are to the Welfare and Institutions Code.
          2
         We take most of the background section in this opinion from our prior opinion
denying Mother’s writ petition (M.E. v. Superior Court (Jan. 6, 2016, A146527) [nonpub.
opn.]), as indicated by quotation marks. Deletions are indicated with ellipses.
alleged mother failed to adequately supervise and protect them (§ 300, subd. (b)) due to
her chronic housing instability, involvement in violent relationships, difficulty managing
the children’s behavior, serious health issues requiring hospitalizations, and recurring
allegations of physical abuse and neglect. Mother had an extensive history of
involvement with the Agency dating back to 2001, had received voluntary services,
including parenting classes and counseling, since September 2013, and had failed to
make substantial progress. J.G. and his siblings were detained. Mother acknowledged
she was no longer able to provide for her children’s basic needs. At her request, J.G. and
two of his siblings were placed with a maternal aunt in Bakersfield. M.L., two years
older than J.G., had already been placed in shelter care at mother’s request due to his
behavioral issues.” (M.E. v. Superior Court, supra, at p. *2, fns. omitted.)
“Jurisdiction and Disposition
       “On March 18, 2014, mother submitted to the amended petition. The court
sustained the allegations of the amended petition, adjudged the minors dependents of the
court, continued their out-of-home placement and ordered reunification services to
mother. Mother’s case plan included parenting classes, counseling/psychiatric therapy,
and drug and alcohol testing. Additional objectives included development of positive
support systems, demonstration of her ability to supervise and correct her children, meet
their physical, emotional, medical and educational needs, and maintain a legal source of
income. A six-month review hearing was scheduled for September 11, 2014, with an
interim review on June 26, 2014.” (M.E. v. Superior Court, supra, at pp. *2–*3.)
“The Six-Month Review
       “The interim report prepared for the June review noted mother had relocated to
San Diego for two months from the end of March to the end of May 2014. She had
attained citizenship and was looking for work. Mother was homeless and needed housing
assistance. Mother’s schedule did not permit her to visit the children in June.



                                             2
       “The status report for the six-month review hearing noted mother had no
consistent address during May, June, or July 2014. Since August 1 she had been residing
in an emergency shelter. She could not keep a scheduled visit with her children at the
end of August 2014 because she had job interviews lined up. She was provided with bus
passes every month for travel to Bakersfield, but between April and August 2014 she
visited her children once, on July 11. Maternal aunt requested that a new home be found
for J.G. closer to his mother, because of conflicts with his siblings. M.L. remained in a
therapeutic foster home. Mother stated she needed help with housing, employment and
clothing for job interviews. In July, the Agency made a referral to a community worker
to assist mother in locating resources. She had begun weekly counseling in July 2014.
She remained homeless.
       “Due to mother’s continued lack of housing and employment, the Agency
recommended that the children remain dependents placed in out-of-home care, but that
mother receive six more months of family reunification services. At the six-month
review hearing held on September 23, 2014, the court found that returning J.G. to mother
would create a substantial risk of detriment, the Agency had provided reasonable
services, and mother had made minimal progress toward alleviating the causes of the
dependency. The court extended services for another six months. The 12-month review
hearing was scheduled for February 26, 2015. A return home date of March 10, 2015
was envisioned.” (M.E. v. Superior Court, supra, at pp. *3–*4.)
“The 12-Month Review
       “The 12-month status review report noted that J.G. struggled with schoolwork in
first grade and was being evaluated for Attention Deficit Hyperactivity Disorder
(ADHD). Mother had spoken with J.G.’s therapist. She continued to attend parenting
classes. She had not missed a session with her therapist and had completed classes in
stress management, financial education, communication and conflict resolution, art
therapy and a 12-step recovery program offered at her shelter.

                                             3
       “Visitation with J.G. had increased since his move to a foster home in San Jose on
September 21, 2014. Mother visited J.G. six times between November 9, 2014 and
February 9, 2015, including a family visit on December 23, 2014, and three times
between March 16 and April 20, 2015. She missed a visit on October 30, 2014.
Although the visits went well, mother told the social worker she believed J.G. would be
better off remaining in foster care for the time being, because transitions were
challenging for him. Mother was no longer pursuing reunification with her two oldest
children and agreed they should remain in Bakersfield. Mother continued to reside at the
shelter. She planned to move to Fresno with a boyfriend she had met at the shelter. She
believed she could find housing and employment in Fresno while maintaining visitation
with her children. The social worker viewed this plan as unrealistic.
       “The Agency’s report recommended termination of reunification services at the
12-month status review hearing, stating: ‘[J.], [Y.], and [I.] were removed due to the
mother’s chronic housing instability, involvement in violent relationships and recurring
allegations of physical abuse and neglect of the children. During the last twelve months
of services, the mother has been unable to secure either ongoing employment or housing
that would be available to her children. While her visits with the children, individual
mental health therapy and parent education have been positive and beneficial, she has not
created the change in her situation that would create stability for her children if they were
returned to her despite her participation in the programs at her shelter related to housing
and employment.’ Noting that the mother had received a total of 17 months of services
when voluntary services were included, the Agency’s report concluded: ‘Given the
mother’s long history of employment and housing instability, it appears likely she will
need longer than the next six months to reach the level of stability she will need to
reunify with [J.G.] as her plans for stability are in chronic influx [sic] for a variety of
reasons posed by the mother.’



                                               4
       “The 12-month review hearing scheduled for February 26, 2015 was continued to
April 22, 2015 for a contested hearing. An addendum report stated that J.G. had been
diagnosed with ADHD and prescribed medication, but mother opposed medicating J.G.
Mother had begun working 20 hours a week as a cashier at IKEA in East Palo Alto and
expected to be promoted to full-time in the near future. She was no longer planning to
move to Fresno and was continuing to search for housing and employment in the Bay
Area. She was still living in the shelter. J.G. was conflicted about whether he wanted to
return home with his mother or go back to Bakersfield to live with his great-aunt; he
wanted to live with both. The report concluded: ‘[I]t appears likely [mother] will need
longer than the next six months to reach the level of stability she will need to reunify with
[J.G.].’ However, the report suggested that legal guardianship with the maternal great-
aunt ‘offers a window for the mother to reunify with [J.G.] when she ameliorates the
concerns for removal and the issues described in the petition are mitigated.’
       “On April 22, 2015, the court extended family reunification services. The court
also ordered that J.G. stay in his current placement until the end of the school year,
followed by an extended visit with his family in Bakersfield. The 18-month review
hearing was set for August 4, 2015, with an interim review on July 9, 2015.” (M.E. v.
Superior Court, supra, at pp. *4–*6, fns. omitted.)
       “[¶] . . . [¶]
“The 18-Month Status Review
       “The 18-month status review report for the August 4 hearing stated J.G. had been
staying in Bakersfield at his great-aunt’s (Ms. Brown’s) house since June 12, 2015.
Mother had made one phone call to J.G. during his stay in Bakersfield. She had not
visited him there, despite three offers of Greyhound bus vouchers by the social worker.
Mother told Ms. Brown her work schedule made it difficult for her to call J. G. more
frequently or visit him in Bakersfield. The social worker attempted twice to speak with
mother without success.

                                              5
       “On July 15, 2015, Ms. Brown told the social worker she had concerns about
continuing to care for J.G. due to his physically aggressive behavior towards the family’s
cats and his jealousy of Ms. Brown’s granddaughter.[3] On July 20, 2015, the social
worker visited J.G. and Ms. Brown in Bakersfield. Ms. Brown informed the social
worker she was no longer willing to care for J.G. and requested that he leave her home as
soon as the Agency could find him another placement. For his part, J.G. reported he
missed his friends and wanted to return to San Jose; his aunt’s granddaughter was mean
to him and bullied him; and he did not want to stay in Ms. Brown’s house.
       “[¶] . . . [¶]
       “The Agency recommended that reunification services be terminated based on
inadequate visitation and mother’s chronic housing instability. Mother saw housing as
the only obstacle to J.G.’s return home, but the social worker had expressed to mother
that the Agency’s ‘concern is not limited to her lack of housing, it is the overall level of
stability she would be able to provide [J.G.] with upon his return. The mother has had 18
months with no children in her care to obtain stable employment and during that time she
has obtained only part-time employment. She has consistently reported to the
undersigned that her partner is a significant source of support to her and theirs is a
healthy relationship; however, their combined resources as well as support from the
Project We Hope Shelter where they met, has led only to further homelessness when they
ran out of eligibility for the shelter. The mother has focused on the Section-8 Housing
Voucher the undersigned has submitted for [her] as a solution to her now chronic
homelessness; however, this focus fails to address the mother’s overall level of stability


       3
         “J.G. could not get his ADHD medication prescription filled in Bakersfield
because he was at Ms. Brown’s home on an ‘extended visit,’ not as a ‘placement.’ For
the same reason, Ms. Brown could not get foster care payments or supportive services to
take care of him. Also, mother refused to approve J.G.’s participation in a day camp that
‘would keep him in physical activity conducive to managing his ADHD symptoms from
seven in the morning until 6 in the evening.’ ”

                                              6
and her ability to consistently manage the portion of a rent Voucher that would be her
responsibility.’
       “The social worker concluded that J.G.’s difficulty transitioning into the stable
environment of Ms. Brown’s home was exacerbated by his ADHD symptoms and ‘his
ongoing uncertainty as to whether he will remain with his aunt or return to his mother’s
care. The uncertainty regarding his permanency has been emotionally damaging for
[J.G.]. He has continued to voice his concerns, and at times lack of desire to live with his
mother, and he deserves the emotional stability of a permanent placement.’
       “At the social worker’s request, J.G. was removed from his great-aunt’s home and
placed at his former foster home. Mother appeared at the hearing on August 4, 2015.
Mother’s counsel complained the social worker had done ‘very little’ to help mother find
housing. According to counsel, mother had completed all of her services and ‘[h]ousing
is the last thing holding up this reunification.’ The matter was continued to October 1,
2015, for a contested review hearing.
       “[¶] . . . [¶]
       “The most significant change in services over the previous four months was that
the social worker arranged for mother and J.G.’s foster mother to schedule unsupervised
visitation themselves, without the social worker’s intervention. Initially, mother had
more contact by phone with the foster mother, but recently contact had dropped off
significantly. Further, the infrequent phone calls have involved mother’s speaking with
J.G. more than with the foster mother, and mother’s boyfriend speaking with J.G. more
than mother speaks with him. Mother had not spoken with J.G.’s therapist since April
2015. Mother’s main concern about J.G.’s well-being has been that he not become
addicted to his ADHD medication. Mother eventually became agreeable to the request
that J.G. be medicated, but the social worker was concerned that she would stop his
medications if she had the chance, due to her strongly held beliefs about the dangers
posed by the medication. Mother was patient and focused when helping J.G. with his

                                             7
homework on unsupervised visits. The social worker could not say how much mother
had benefited from the parent education she received because the social worker was not
present during mother’s mostly unsupervised visits. She was present during supervised
visits with M.L. and J.G. Mother remained calm when M.L.’s behavior escalated; she
also relied on support staff for assistance when he had a strong reaction to something.
       “The social worker had met with J.G. monthly over the previous four months.
J.G. talked about wanting to live with his mother, his foster mother, at his great-aunt’s
home in Bakersfield, and at the social worker’s home, indicating to the social worker that
‘there is a great deal of confusion for him around this issue of where he’s going to live.’
The social worker believed the confusion has caused him ‘considerable emotional harm.’
       “Initially, J.G. had expressed resistance to living with mother and her boyfriend.
The other children clarified that, in the past, mother had spent more of her time and
attention on previous boyfriends than with the children, sometimes locking them out of
the shelter room to ‘ “entertain boyfriends.” ’ Since building a relationship with the
current boyfriend, J.G. was more focused on wanting to live with mother because she
said M.L. would be there (which was unlikely), and also promised them both dogs and
goldfish.
       “During the previous four months, mother had one unsupervised visit with J.G.
and one supervised joint visit with J.G. and M.L. During J.G.’s extended visit with his
great-aunt in Bakersfield, mother called J.G. infrequently.
       “J.G.’s CASA worker expressed the opinion to the social worker on September 25
that J.G.’s needs would be best met by his foster mother or by an adoptive home. Her
opinion was based on her weekly visits with J.G. and her communications with the foster
mother. Minor’s attorney joined with the Agency’s position that it would not be in the
minor’s best interest to return him to mother at that time, and that services should be
terminated.



                                             8
       “The court found by clear and convincing evidence that reasonable services had
been offered and mother had not made substantive progress to the extent that J.G. could
be returned to her on that day, particularly in light of the ‘virtual lack of contact . . . in the
last two or three months.’ The court terminated services to mother, adopted the other
orders as proposed by the Agency, and set the section 366.26 hearing.” (M.E. v. Superior
Court, supra, at pp. *7–*13.)
       On review of Mother’s petition for extraordinary relief, we found substantial
evidence supported the finding that the return of J.G. to Mother would create a substantial
risk of detriment to his safety, protection, or physical or emotional well-being. We
observed that “[b]y the time of the 18-month review hearing on October 1, 2015, J.G. had
been out of parental custody for at least 19 months, since mother acknowledged she could
no longer care for his basic needs and voluntarily agreed to his placement with her aunt in
Bakersfield in February 2014. The record reflects she had received at least 24 months of
services, counting the voluntary family maintenance case plan started in September 2013.
Mother’s participation in her case plan appears to have peaked around March or April
2015, when she met with J.G.’s therapist, was seeing her own therapist weekly, attended
classes in parenting, stress management, financial education, communication, conflict
resolution, art therapy, and a 12-step recovery program offered by the shelter, was
visiting J.G. regularly (nine times between November 2014 and April 2015), and had
landed a part-time job as a cashier with IKEA. However, she remained homeless, living
in a shelter. Despite the Agency’s recommendation that services be terminated, the court
extended services for another six months, no doubt in recognition of the tremendous
strides she had made toward reunification.
       “However, soon thereafter mother’s efforts began to flag. Although she agreed
J.G. should spend a long visit with his great-aunt in Bakersfield, and despite the
availability of bus passes from the Agency, mother did not visit J.G. at all while he was
there and called him only once. She overstayed her time in the shelter and had to leave.

                                                9
She lived in [a] tent for a while with her boyfriend, and was looking into renting a trailer.
Once J.G. returned to his foster placement in San Jose, visitation did not increase, despite
mother having maximum flexibility to arrange her visits directly with the foster mother.
She had two visits with J.G. between July and October 2015. In the social worker’s
opinion, J.G.’s confusion about where he was going to live had already caused him
harm.” (M.E. v. Superior Court, supra, at pp. *13–*14.)
The Section 366.26 Hearing Report
       The Agency prepared a court report for the section 366.26 hearing. The report
noted that while J.G. was in good physical health, he was also diagnosed with disruptive
behavior disorder, not otherwise specified, and ADHD, combined type. And while he
was taking medication, his medication prevented him from sleeping through the night.
His therapeutic social worker, in consultation with his psychiatrist, was working to
change his medication. The foster mother stopped giving him medication in the
afternoon and the sleep interruptions stopped. However, at that time neither the social
worker nor the foster mother was able to formally adjust his medication as J.G.’s
psychiatrist was on vacation.
       In early February 2016, J.G.’s special education teacher informed the Agency’s
social worker that he was “thriving” in school. The teacher reported that since J.G. began
taking medication, his academic progress was like “night and day.” Likewise, in
mid-March 2016 his foster mother told the worker that “overall everything has
improved.” However, he continued to have episodes of being out of control, especially
when he did not take his medication. His symptoms also increased after he had visits
with his siblings. At one point, his acting-out behaviors led his school bus driver to
threaten to not allow him on the bus.
       Previously, during the months of October, November, and December in 2015,
J.G.’s behaviors ranged from jumping and running around and hollering to stealing from
his caregiver. Sometimes he refused to brush his teeth and he refused to keep his seat

                                             10
belt on. Sometimes while out in public he would befriend strangers and sometimes he
would disappear. Other times he was destructive with things in the house, such as tearing
up a carpet and a cabinet. J.G. had tantrums so often that his foster mother devised an
intervention of a “scheduled” tantrum so that he had as much time as he needed to have a
tantrum.
       The Agency considered J.G. to be very adoptable, although an adoptive family had
not yet been identified. Despite the problematic behaviors described above, J.G. had
been in the same placement since July 2015. In March 2016, J.G. started working with a
family specialist and he was referred for therapeutic behavioral services. In addition, his
individual mental health clinician collaborated with the foster mother, his CASA
volunteer, and his family specialist to address his behavioral and emotional needs.
The Section 366.26 Hearing
       The section 366.26 hearing was held on March 29, 2016. Mother testified that she
did not believe J.G. was adoptable, based on what she had read in the reports. She felt
the best plan for him was long-term foster care or guardianship.
       In closing argument, Mother’s trial counsel rhetorically asked that if the foster
mother could not control this child, how could the juvenile court expect an adoptive
parent to control J.G. The court replied: “I don’t see that the foster parent is saying she
can’t control [J.G.]; she’s just saying he has issues. And clearly he does. But it’s a jump
to go from that to the fact that he’s uncontrollable. I don’t read the report that way at all.
The goal here is to get permanence for [J.G.]. Unfortunately it’s not the purpose of this
hearing to tread water while mom gets herself back on her feet . . . . The purpose of this
hearing is to determine permanence for [J.G.] if we can. He seems adoptable to me based
on all the information I have.”
       Thereafter the juvenile court found by clear and convincing evidence that it was
likely that J.G. would be adopted, and it terminated Mother’s parental rights as well as



                                              11
the alleged father’s parental rights. The first adoption review hearing was set for
September 29, 2016.4 This appeal followed.
                                       DISCUSSION
       Mother’s sole argument on appeal is that there was insufficient evidence to
support the finding that J.G. was adoptable. We are not persuaded.
       A finding of adoptability requires “clear and convincing evidence of the likelihood
that adoption will be realized within a reasonable time.” (Zeth S., supra, 31 Cal.4th at
p. 406; see § 366.26, subd. (c)(1).) The question of adoptability usually focuses on
whether the child’s age, physical condition, and emotional health make it difficult to find
a person willing to adopt that child. (In re Sarah M. (1994) 22 Cal.App.4th 1642, 1649.)
If the court finds the child is likely to be adopted within a reasonable time, the juvenile
court is required to terminate parental rights unless the parent shows that termination of
parental rights would be detrimental to the child under one of the exceptions listed in
section 366.26, subdivision (c)(1)(A) and (B). (In re Lorenzo C. (1997) 54 Cal.App.4th
1330, 1343–1345.)
       On review, we determine whether the record contains substantial evidence from
which the juvenile court could find clear and convincing evidence the child was likely to
be adopted within a reasonable time. (In re Gregory A. (2005) 126 Cal.App.4th 1554,
1562; Zeth S., supra, 31 Cal.4th at p. 406.) The appellate court does not reweigh the
evidence, evaluate the credibility of witnesses, or indulge in inferences contrary to the
findings of the trial court. (Bickel v. City of Piedmont (1997) 16 Cal.4th 1040, 1053;
Lenk v. Total-Western, Inc. (2001) 89 Cal.App.4th 959, 968; Howard v. Owens Corning


       4
         The Agency has filed a motion for consideration of additional evidence
indicating that J.G. was placed with prospective adoptive parents in July 2016, after
Mother’s parental rights were terminated. The motion is denied. (See Zeth S. (2003)
31 Cal.4th 396, 405–406 (Zeth S.) [no exceptional circumstances to justify deviating from
general rule that appeal reviews the correctness of judgment as of the time of its
rendition].)

                                             12
(1999) 72 Cal.App.4th 621, 631.) The substantial evidence standard of review is
generally considered the most difficult standard of review to meet, as it should be,
because it is not the function of the reviewing court to determine the facts. (See Zeth S.,
at p. 405.)
       Attributes indicating adoptability include young age, good physical and emotional
health, intellectual growth, and ability to develop interpersonal relationships. (In re
Gregory A., supra, 126 Cal.App.4th at p. 1562.) In disputing the finding on appeal,
Mother puts the most negative possible spin on the evidence presented. True, as Mother
now emphasizes, J.G. suffered behavioral issues during his extended foster placement
that caused him to be placed on psychotropic medication. He initially struggled in his
foster placement, to the point of frequent tantrums and other behavioral issues. But it is
also true that his issues improved as he experienced the stability of his foster placement
and received therapeutic services. Indeed, much of his behavioral problems were
precipitated by contact with his family members, including his great-aunt, Mother, and
his siblings. He was otherwise reported to be an active and engaging boy whose
behaviors were improving, and who was capable of bonding with his caregivers.5 While
J.G. was eight years old at the time of the section 366.26 hearing, he was physically
healthy. Overall, the relevant factors pointed toward adoptability. Appellate counsel
essentially asks this court to reweigh the evidence and draw a different conclusion. This,
however, is not within our appellate purview. (In re Brison C. (2000) 81 Cal.App.4th
1373, 1378–1379.)

       5
        Although J.G. has a history of behavioral and psychological problems, when the
social worker is aware of the child’s medical, developmental, or mental problem, but
believes the problem does not impede the child’s chances for adoption, the problem does
not render the child unadoptable. (See In re Jeremy S. (2001) 89 Cal.App.4th 514, 523–
525, overruled on other grounds in Zeth S., supra, 31 Cal.4th at pp. 413–414.) Here, the
social worker stated she believed J.G was adoptable despite his behavior problems,
noting his behavior had improved since November 2015 in response to increased
medication.

                                             13
       Mother’s focus on the fact that there was no adoptive report because there was not
an identified, committed adoptive family at the time of the hearing is also misguided.6
“The issue of adoptability posed in a section 366.26 hearing focuses on the minor, e.g.,
whether the minor’s age, physical condition, and emotional state make it difficult to find
a person willing to adopt the minor. [Citations.] Hence, it is not necessary that the minor
already be in a potential adoptive home or that there be a proposed adoptive parent
‘waiting in the wings.’ ” (In re Sarah M. (1994) 22 Cal.App.4th 1642, 1649–1650.)
Section 366.26, subdivision (c)(1), expressly states, “The fact that the child is not yet
placed in a preadoptive home nor with a relative or foster family who is prepared to adopt
the child, shall not constitute a basis for the court to conclude that it is not likely the child
will be adopted.”
       The cases Mother relies on are distinguishable. In Amelia S. (1991)
229 Cal.App.3d 1060, the minor was one of 10 children, ranging in age from a newborn
to nine, who were all taken into protective custody. (Id. at p. 1062.) Each permanency
hearing dealt with five of the children. (Ibid.) The permanency reports indicated that the
sibling set to which the minor belonged would all be placed together. (Id. at p. 1063.)
The report stated that “[r]ecruitment for prospective adoptive families ha[d] been initiated
and several possible families ha[d] already been identified,” but did not state that any had
expressed willingness to adopt. (Ibid.) A petition for modification filed by the adoption
assessment agency asserted: “ ‘The minor is a special needs child in that the minor is
part of a sibling set of ten. The minor suffers from social delays as well. Due to the
above circumstances, [the agency] considers the minor a hard to place child.’ ” (Ibid.)
The reviewing court found, under the circumstances, that the fact “a few foster parents

       6
         To the extent Mother’s challenge to the juvenile court’s order is based
specifically on the absence of a report—as opposed to a more general attack on the
sufficiency of the evidence—her objection was forfeited by her failure to object below to
the lack of a report. (In re A.A. (2008) 167 Cal.App.4th 1292, 1317; In re Brian P.
(2002) 99 Cal.App.4th 616, 623.)

                                               14
were considering adoption” was “a far cry . . . from the clear and convincing evidence
required to establish the likelihood of adoption.” (Id. at p. 1065.) In the present case,
unlike Amelia S., there is no evidence that anyone has ever identified J.G. as a “special
needs child” or a “hard to place child.”7
       In In re Tamneisha S. (1997) 58 Cal.App.4th 798, also cited by Mother, the social
services agency was unable, after a 10-month search, to find an adoptive home for the
child. (Id. at pp. 802–803.) The child was born suffering from cocaine withdrawal (id. at
p. 800) and had serious medical issues (id. at pp. 801–802). Ultimately, the juvenile
court granted a guardianship after finding the agency had failed to show the minor was
likely to be adopted. (Id. at p. 803.) The Court of Appeal affirmed the order of
guardianship. (Id. at p. 808.) Again, this case is different. Here, there has been no
excessively lengthy search for adoptive parents. J.G. is a healthy child who has shown
the ability to form attachments with caregivers. These facts suggests his adoptability
does not depend on the willingness of any particular foster parent to adopt them.
       Finally, we reject Mother’s concern that J.G. may become a legal orphan without
parents, natural or adoptive. Section 366.26, subdivision (i)(3), remedies that danger by
allowing the order terminating parental rights to be set aside when no adoptive parents
can be found after a specified period of time.
       In sum, we conclude that the record contains substantial evidence in support of the
juvenile court’s finding that it is likely J.G. will be adopted.



       7
          Analogizing the situation of J.G. to that of circumstances involving a “special
needs” child, it is true that sometimes special needs children are more difficult to place
than those without such needs. For example, in In re Michael G. (1983) 147 Cal.App.3d
56, the minor was developmentally disabled and suffered from serious emotional
problems. According to the record in that case, the seven-year-old minor functioned
below his age level, was not completely toilet trained, and possessed limited language
abilities. On that record, the court noted all parties had conceded adoptive placement
would be difficult. (Id. at pp. 58–59.) The circumstances here are much less serious.

                                              15
                             DISPOSITION
The findings and orders are affirmed.




                                    16
                                 _________________________
                                 DONDERO, J.


We concur:


_________________________
HUMES, P. J.


_________________________
BANKE, J.




A147881


                            17